Citation Nr: 1439575	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-27 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for a lung condition, claimed as a collapsed lung with bronchitis, chronic obstructive pulmonary disease (COPD), and spontaneous left pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen the Veteran's previously denied claim for service connection for a lung disorder.

The Veteran was scheduled to testify at a July 2014 Board videoconference hearing.  However, he failed to appear for that hearing, and the record does not indicate that he has since provided good cause for his failure to appear, or requested his hearing to be rescheduled.  Therefore, his request is considered withdrawn.  See 38 C.F.R § 20.702(d) (2013).

The Veteran's Virtual VA and Veterans Benefits Management System (VBMS) records have been reviewed as part of his appeal.


FINDINGS OF FACT

1.  An April 2007 Board decision denied the Veteran's request to reopen his claim for service connection for a lung disorder.

2.  Evidence received since the April 2007 Board decision, when viewed with the other evidence of record, does not address the previously unestablished facts of whether a lung disorder occurred in service or whether a current lung condition is related to service, and does not otherwise raise a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The April 2007 Board decision declined to reopen the Veteran's claim for service connection for a lung disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  The criteria to reopen the Veteran's previously denied claim for service connection for a lung disorder have not been met.  38  U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a June 2010 letter prior to the initial adjudication of his claim in the July 2010 rating decision on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, a portion of the Veteran's service records, as well as his VA treatment records, identified private treatment records, and lay statements have been obtained and associated with the claims file.  Some of the Veteran's service records are missing and are presumed to have been lost in a 1973 fire at the National Personnel Records Center.  A December 2008 Board decision in a separate appeal specifically requested additional development to obtain the missing records.  However, those efforts were unsuccessful.  See November 2009 VA Request for Information; March 2010 Board decision.  There is no indication that any further development would produce the missing records.

No VA examination has been conducted as part of the Veteran's claim.  However, in the context of claims to reopen, if it is determined that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished, and the issue of the adequacy of any new examinations already provided becomes moot.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  Here, as discussed below, the Veteran's claim is not being reopened.  Therefore, VA is not required to obtain an examination in this case.


II.  New and Material Evidence

Typically, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

Historically, the Veteran was denied service connection for a lung condition in July 1950.  This denial was affirmed in an August 1951 Board decision.  The evidence at the time of the 1951 Board decision established a current lung disability, but did not establish that a lung condition was incurred in service, or that the current condition was otherwise related to service.  The most recent final denial of the claim came in an April 2007 Board decision.  38 U.S.C.A. § 7104 ; 38 C.F.R. § 20.1100.


The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Furthermore, in determining whether new and material evidence has been received to reopen a claim, the U.S. Court of Appeals for Veterans Claims has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120.

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior Board denial, the evidence established a current condition, but not an in-service incurrence of the condition or a nexus between the condition and service.



Since the prior final decision in April 2007, additional evidence has been added to the claims file.  The Veteran submitted several lay statements in which he related his lung condition to cold exposure in service and reported being treated for a lung condition in service.  VA and private treatment records reflect diagnoses of bronchitis, COPD, bronchiectasis and an emphysematous bleb.

The VA and private treatment records are new, as they were not part of the record at the time of the prior final decision.  However, they are not material as they only demonstrate that the Veteran has a current disability, an element of his claim that had already been established.  They do not show that he incurred a lung condition in service or that his current condition is related to service.  Moreover, diagnoses of bronchitis, bronchiectasis, and emphysematous changes were also of record at the time of the prior final denial.  Therefore, the recently submitted records do not amount to a new claim based upon distinctly diagnosed diseases, but rather they are evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).

The Veteran's lay statements are not new.  That is, his recent assertions that he was treated for a lung condition in service, and that his current condition is related to cold exposure in service, are duplicative of statements in the record at the time of the April 2007 Board denial.

In sum, none of the evidence received since the prior final denial satisfies the criteria for being both "new" and "material."  In making this determination, the Board also finds that the recently submitted evidence does not otherwise raise a reasonable possibility of substantiating the claim to trigger VA's duty to obtain a VA examination.


As the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The request to reopen a previously denied claim for service connection for a lung condition, claimed as a collapsed lung with bronchitis, COPD, and spontaneous left pneumothorax, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


